DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2010/0322795) in view of Anderson (US 2017/0297045).

Regarding claim 1,
Jones discloses (Fig. 1):
A fluid sprayer (Fig. 1) comprising: a pump (224) supported by a housing (102, ¶0016, ¶0020); a nozzle (106) fluidly connected to the pump (224) for spraying fluid delivered under pressure by the pump (224, ¶0016);
a spray setting input (116, flow control knob, ¶0018) configured to generate a user selected spray setting (output of sprayed paint, ¶0018); and a motor controller (Fig. 3, 330) electrically connected to the DC electric motor (222)to drive the DC electric motor (¶0021) with a high speed pulse width modulated (PWM) signal (output from 330 to 336) that switches current through the DC electric motor on and off while the DC electric motor is rotating such that the DC electric motor continues rotating with the current both on and off while the motor controller drives the DC electric motor (Fig. 4, steps 402-410, ¶0021, ¶0033-¶0035);
wherein the motor controller (330) is configured to drive the DC electric motor with the PWM signal to rotationally accelerate the DC electric motor (dynamically changes motor speed, ¶0034, for paint spraying based on multiple factors, ¶0036); and the motor controller (330) is configured to drive the DC electric motor with the PWM signal to drive rotation of the DC electric motor during spraying (¶0034-¶0036, Fig. 4, 402-410); wherein the motor controller (330) is configured to control a duty cycle of pulse cycles of the PWM signal during a first portion of the rotational acceleration of the DC electric motor independent of the user selected spray setting (dynamically changes motor speed, ¶0034, for paint spraying based on multiple factors, ¶0036, based on startup); and wherein the motor controller is configured to control the duty cycle while the DC electric motor is rotating during spraying based on the user selected spray setting (¶0034-¶0036).

They do not explicitly disclose:
a direct current (DC) electric motor operably connected to the pump to operate the pump;

However, Anderson teaches (Fig. 2):
a direct current (DC) electric motor (Fig. 2, 44) operably connected to the pump (16) to operate the pump (16, ¶0012);
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the electric paint spraying apparatus from Jones that uses a motor to operate a piston to drive a pump to spray paint as taught by Jones (¶0016) and explicitly use a brushed Dc motor for a paint sprayer for cost efficiency as taught by Anderson (¶0005-¶0006).  This would improve efficiency and lower costs of the device.

Regarding claim 2,
Jones discloses above elements from claim 1.
They do not disclose:
wherein the DC electric motor is a brushed DC electric motor .

However, Anderson teaches (Fig. 2):
wherein the DC electric motor is a brushed DC electric motor (¶0016).

Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the electric paint spraying apparatus from Jones that uses a motor to operate a piston to drive a pump to spray paint as taught by Jones (¶0016) and explicitly use a brushed Dc motor for a paint sprayer for cost efficiency as taught by Anderson (¶0005-¶0006).  This would improve efficiency and lower costs of the device.

Regarding claim 3,
Jones discloses (Fig. 3):
wherein the motor controller (Fig. 3, 330) is configured to drive the DC electric motor (222) with the PWM signal (¶0032-¶0034) during a start-up sequence phase of the DC electric motor during which the motor controller causes the DC electric motor to accelerate to a rotational speed for spraying (504, ¶0037, ¶0040), and during a steady state phase of the DC electric motor during which the DC electric motor is operating at the rotational speed for spraying, the steady state phase following the start-up sequence phase (504, ¶0037, ¶0040).

Regarding claim 4,
Jones discloses (Fig. 5):
wherein a frequency of the PWM signal is maintained at a first frequency (Fig. 5 , 504) during the start-up sequence phase (¶0037).

Regarding claim 5,
Jones discloses (Fig. 5):
wherein the frequency of the PWM signal (Fig. 5, 508-514) is a second frequency during the steady state phase, the second frequency greater than the first frequency (¶0037-¶0040).

Regarding claim 6,
Jones discloses (Fig. 5):
wherein the start-up sequence phase includes a plurality of phases (fig. 5, 504-518), and wherein the motor controller (330) maintains the duty cycle fixed during at least one phase of the plurality of phases (¶0037-¶0040).

Regarding claim 7,
Jones discloses (Fig. 3):
wherein the motor controller (Fig. 3, 330) is configured to drive the rotational acceleration of the DC electric motor during a plurality of phases (Fig. 5, 504-518) including a first phase and a second phase, wherein the duty cycle is fixed in the first phase and the duty cycle is varied in the second phase (¶0037-¶0040).

Regarding claim 8,
Jones discloses (Fig. 5):
wherein the second phase (Fig. 5, 508) follows the first phase (504, ¶0037-¶0040).

Regarding claim 9,
Jones discloses (Fig. 5):
wherein the first portion (504) includes the first phase and the second phase (504, ¶0037-¶0040).

Regarding claim 10,
Jones discloses (Fig. 3):
wherein the motor controller (fig. 3, 330) is configured to ramp up the duty cycle during the second phase (510).

Regarding claim 11,
Jones discloses (Fig. 3):
wherein the motor controller is configured to drive the rotational acceleration of the DC electric motor during a third phase following the second phase, and wherein the duty cycle of the PWM signal is fixed in the third phase (Fig. 5, 514-518).

Regarding claim 12,
Jones discloses (Fig. 3):
wherein the plurality of phases includes a terminal phase following the second phase, and wherein the motor controller controls the duty cycle during the terminal phase based on the user supplied spray setting and an upper duty cycle limit (Fig. 5, 522, 524, after 3rd phase, ¶0048).

Regarding claim 13,
Jones discloses (Fig. 1):
wherein: the housing (fig. 1, 102) includes a handle  (110) configured to be grasped by a hand of a user (¶0015-¶0016); a trigger (112) is supported by the housing (102, ¶0015-¶0016), the trigger configured to control activation of the pump (Fig. 3, 224, ¶0020); and a reservoir (Fig. 1, 104) is mounted to the housing (102), the reservoir (104) configured to hold a supply of the fluid for spraying (¶0016).

Regarding claim 14,
Jones discloses (Fig. 3):
wherein the motor controller is configured to determine an on time for the pulse cycles of the PWM signal based on a predetermined maximum current level while the DC electric motor is rotating at the rotational speed for spraying (¶0033-¶0034).

Regarding claim 15,
Jones discloses (Fig. 3):
wherein the predetermined maximum current level is based on a user supplied spray setting, and wherein the user supplied spray setting is a pressure setting (¶0033-¶0035).
Regarding claim 16,
Jones discloses (Fig. 3):
wherein the motor controller (Fig. 3, 330) allows the sensed current through the DC electric motor to exceed the predetermined maximum current level during the first portion of the rotational acceleration of the DC electric motor (¶0040-¶0043).

Regarding claim 17,
Jones discloses (Fig. 1):
A fluid sprayer (Fig. 1) comprising: a pump (224) supported by a housing (102, ¶0016, ¶0020); a nozzle (106) fluidly connected to the pump (224) for spraying fluid delivered under pressure by the pump (224, ¶0016);
a spray setting input (116, flow control knob, ¶0018) configured to generate a user selected spray setting (output of sprayed paint, ¶0018); and a motor controller (Fig. 3, 330) electrically connected to the   motor (222) to drive the motor (¶0021) with a high speed pulse width modulated (PWM) signal (output from 330 to 336) that switches current through the motor on and off while the DC electric motor is rotating such that the DC electric motor continues rotating with the current both on and off while the motor controller drives the DC electric motor (Fig. 4, steps 402-410, ¶0021, ¶0033-¶0035);
wherein the motor controller is configured to drive the DC electric motor with the PWM signal through a first phase with a first duty cycle (Fig. 5, 504, ¶0035-¶0037), a second phase (508)  that has a second duty cycle less than the first phase (¶0035-¶0037), and a third phase (510) with a third duty cycle that is intermediate the first duty cycle and the second duty cycle (¶0043).


They do not explicitly disclose:
a direct current (DC) electric motor operably connected to the pump to operate the pump;

However, Anderson teaches (Fig. 2):
a direct current (DC) electric motor (Fig. 2, 44) operably connected to the pump (16) to operate the pump (16, ¶0012);

Regarding claim 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the electric paint spraying apparatus from Jones that uses a motor to operate a piston to drive a pump to spray paint as taught by Jones (¶0016) and explicitly use a brushed Dc motor for a paint sprayer for cost efficiency as taught by Anderson (¶0005-¶0006).  This would improve efficiency and lower costs of the device.

Regarding claim 18,
Jones discloses (Fig. 3):
wherein: the motor controller (fig.3, 330) is configured to drive the DC electric motor with the PWM signal during a start-up sequence phase of the DC electric motor during which the motor controller causes the DC electric motor to accelerate to a functional rotational speed for spraying (Fig. 5, 504, ¶0035-¶0037); the motor controller (330) is configured to drive the DC electric motor with the PWM signal during a steady state phase of the DC electric motor during which the DC electric motor is operating at the functional rotational speed for spraying (508), the steady state phase following the start-up sequence phase (504); and the start-up sequence phase includes the first phase, the second phase, and the third phase (entire loop, 502-518).

Regarding claim 19,
Jones discloses (Fig. 3):
wherein the second duty cycle varies during the second phase and ramps up from a second duty cycle minima to an end of the second phase (¶0035-¶0037).

Regarding claim 20,
Jones discloses (Fig. 3):
wherein the third duty cycle is constant during the third phase (¶0035-¶0037).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Anderson et al. (US 2018/0078960) – paint sprayer




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846